SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 21st day of August, 2008, by and between SILICON VALLEY BANK
(“Bank”), AIRSPAN NETWORKS, INC., a corporation formed under the laws of the
State of Washington (“US Borrower”), and AIRSPAN COMMUNICATIONS LIMITED, a
company registered under the laws of England and Wales under company number
03501881 (“UK Borrower”; US Borrower and UK Borrower hereinafter referred to
individually and collectively, jointly and severally, as “Borrower”).
 
Recitals
 
A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 1, 2006, as amended by that certain First Amendment to Loan
and Security Agreement by and between Bank and Borrower dated as of August 7,
2007 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).
 
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
 
C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date, (ii) adjust the Tangible Net Worth financial covenant, and
(iii) make certain other revisions to the Loan Agreement as more fully set forth
herein.
 
D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.  Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.
 
2.  Amendments to Loan Agreement.
 
2.1  Section 2.4 (Fees). Section 2.4(h) of the Loan Agreement is hereby added in
its entirety immediately after Section 2.4(g) of the Loan Agreement as follows:
 
(h) Second Supplemental Commitment Fee. In addition to the commitment fee set
forth in Section 2.4(a) and the Supplemental Commitment Fee set forth in Section
2.4(g), a fully earned, non-refundable supplemental commitment fee (the “Second
Supplemental Commitment Fee”) of One Hundred Thousand Dollars ($100,000), due on
the Second Supplemental Closing Date.
 

--------------------------------------------------------------------------------


2.2  Section 4.1 (Grant of Security Interest; Termination of Agreement and
Security Interest; Termination Fee). The second paragraph of Section 4.1 of the
Loan Agreement is hereby amended in its entirety and replaced with the
following:
 
This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank or if Bank’s obligation to fund Credit Extensions terminates
pursuant to the terms of Section 2.1.1(b). Notwithstanding any such termination,
Bank’s lien and security interest in the Collateral shall continue until US
Borrower fully satisfies its Obligations. If this Agreement is terminated prior
to the Revolving Line Maturity Date at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, US Borrower shall
pay to Bank, in addition to the payment of any other expenses or fees
then-owing, (a) all remaining quarterly installments of the Supplemental
Commitment Fee, and (b) a termination fee in an amount equal to (i) one percent
(1.0%) of the Revolving Line if such termination occurs prior to August 1, 2009
or (ii) one half of one percent (0.5%) of the Revolving Line if such termination
occurs on or after August 1, 2009; provided, however, that no termination fee
shall be charged if the credit facility hereunder terminates on the Revolving
Line Maturity Date or is replaced with a new facility from Silicon Valley Bank
or another division thereof. Upon payment in full of the Obligations and at such
time as Bank’s obligation to make Credit Extensions has terminated, Bank shall
release its liens and security interests in the Collateral and all rights
therein shall revert to US Borrower.
 
2.3  Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(c)
of the Loan Agreement is hereby amended in its entirety and replaced with the
following:
 
(c) within thirty (30) days after the end of each month, deliver to Bank (A)
monthly accounts receivable agings, aged by invoice date, (B) monthly accounts
payable agings, aged by invoice date, and (C) monthly reconciliations of
accounts receivable agings (aged by invoice date), including (i) KKS receivable
aging and extended term reporting, and general ledger and (ii) Datatell
receivable aging and extended term reporting, and general ledger;
 
2.4  Section 6.9 (Financial Covenants). Section 6.9(a) of the Loan Agreement is
hereby amended in its entirety and replaced with the following:
 
(a) Tangible Net Worth. A Tangible Net Worth of at least Thirty Million Dollars
($30,000,000) effective for the quarter ending June 30, 2008 and as of the last
day of each fiscal quarter thereafter, plus an amount equal to the sum of (i)
fifty percent (50%) of quarterly Net Income after the Second Supplemental
Closing Date (but not to be decreased by fifty percent (50%) of quarterly
consolidated net loss, if any), (ii) fifty percent (50%) of the proceeds
received by Borrower from the sale of US Borrower’s capital stock after the
Second Supplemental Closing Date and (iii) fifty percent (50%) of the principal
amount of Subordinated Debt incurred by Borrower after the Second Supplemental
Closing Date.
 
2

--------------------------------------------------------------------------------


2.5  Section 13 (Definitions).
 
(a)  The following terms and their respective definitions set forth in
Section 13.1 are hereby amended in their entirety and replaced with the
following:
 
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base, minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserves, minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).
 
“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Transaction Report, plus at all times that
Borrower has complied with the Contingent Availability Conditions and remains in
compliance with such Contingent Availability Conditions, (b) the lesser of (i)
sixty percent (60%) of Eligible Inventory (valued at the lower of cost or
wholesale fair market value) as determined by Bank from Borrower’s most recent
Transaction Report or (ii) Eight Million Dollars ($8,000,000); provided,
however, that Bank may decrease the foregoing percentages in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank from the results of any audit by the Bank of the Borrower’s
Collateral, may adversely affect Collateral.
 
“Minimum Monthly Interest” means at any point of determination an amount equal
to the applicable interest rate as set forth in Section 2.3(a) of this Agreement
multiplied by the lesser of (i) the maximum available Borrowing Base, or (ii)
Ten Million Dollars ($10,000,000).
 
“Revolving Line Maturity Date” is December 31, 2009.
 
(b)  Subparts (b), (c), (d) and (f) of the definition of “Eligible Accounts” are
hereby amended in their entirety and replaced with the following:
 
  (b) Accounts (other than Accounts owing from KKS and Datatell) that the
Account Debtor has not paid within one hundred twenty (120) days of invoice
date;
 
  (c) Accounts owing from (i) KKS and Datatell that KKS and Datatell have not
paid within ninety (90) days of the due date;
 
  (d) Accounts owing from an Account Debtor (other than Accounts owing from KKS
and Datatell), fifty percent (50%) or more of whose Accounts owing have not been
paid within one hundred twenty (120) days of invoice date, and Accounts owing
from KKS and Datatell, fifty percent (50%) or more of whose Accounts owing have
not been paid within ninety (90) days of the due date;
 
3

--------------------------------------------------------------------------------


  (f) Accounts owing from (i) an Account Debtor, including its Affiliates, whose
total obligations to Borrower exceed twenty-five (25%) of all Accounts (except
for Accounts owing from Nortel, Ericsson and Fujitsu at all times that Borrower
is a Net Depositor, for which such percentage is fifty percent (50%)) for the
amounts that exceed that percentage, unless Bank approves otherwise in writing;
and (ii) KKS in excess of Two Million Dollars ($2,000,000) and Datatell in
excess of Four Million Dollars ($4,000,000), unless Bank approves otherwise in
writing.
 
(c)  The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 of the Loan Agreement:
 
“Contingent Availability Conditions” means those conditions in which (a)
Borrower’s worldwide cash and investments exceeds Twenty Million Dollars
($20,000,000) as of the last day of the most recently ended fiscal quarter, and
(b) Borrower’s cash and investments maintained at Bank and Bank’s Affiliates
exceeds Fifteen Million Dollars ($15,000,000).
 
“Datatell” means Datatell 3000 de Costa Rica S.A., and any entity that is an
Affiliate of Datatell 3000 de Costa Rica S.A.
 
“Eligible Inventory” means, at any time, the aggregate of Borrower’s Inventory
that (a) consists of raw materials or finished goods, in good, new, and salable
condition, which is not perishable, returned, consigned, obsolete, not sellable,
damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies; (b)
meets all applicable governmental standards; (c) has been manufactured in
compliance with the Fair Labor Standards Act; (d) is not subject to any Liens,
except the first priority Liens granted or in favor of Bank under this Agreement
or any of the other Loan Documents and subclauses (b) and (j) of Permitted
Liens; (e) is located at Borrower’s principal places of business, warehouses or
manufacturing subcontractors (or any location permitted under Section 7.2); and
(f) is otherwise acceptable to Bank in its good faith business judgment.
 
“KKS” means KKS-Telecom, and any entity that is an Affiliate of KKS-Telecom.
 
“Second Supplemental Closing Date” means August 21, 2008.
 
(d)  Each reference to “DBD” in the Loan Agreement is hereby deleted in its
entirety.
 
2.6  Compliance Certificate. The Compliance Certificate attached to the Loan
Agreement as Exhibit E is replaced in its entirety with the Compliance
Certificate attached hereto as Exhibit E. From and after the date hereof, all
references in the Loan Agreement to the Compliance Certificate shall mean the
Compliance Certificate in Exhibit E attached hereto.
 
4

--------------------------------------------------------------------------------




3.  Limitation of Amendments.
 
3.1  The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
 
3.2  This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
 
4.  Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:
 
4.1  Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2  Each Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3  The organizational documents of each Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4  The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;
 
4.5  The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;
 
4.6  The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
5

--------------------------------------------------------------------------------


4.7  This Amendment has been duly executed and delivered by each Borrower and is
the binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.  Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6.  Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by Borrower, and (b) the due
execution and delivery to Bank of Bank’s Invoice by Borrower, authorizing Bank
to debit Borrower’s account for (i) the Second Supplemental Commitment Fee in
the amount of One Hundred Thousand Dollars ($100,000) due on the date hereof,
and (ii) Bank’s legal fees and expenses in connection with the negotiation and
preparation of this Amendment in the amount of Seven Thousand Two Hundred
Dollars ($7,200).
 
[Signature page follows.]


6

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK
       
SILICON VALLEY BANK
             
By:
/s/ Anthony Barkett
 
 

--------------------------------------------------------------------------------

Name: Anthony Barkett
 
 
Title: VP
       
US BORROWER
       
AIRSPAN NETWORKS, INC.
             
By:
/s/ Eric Stonestrom
 
 

--------------------------------------------------------------------------------

Name: Eric Stonestrom
 
 
Title: President and CEO
       
UK BORROWER
       
AIRSPAN COMMUNICATIONS LIMITED
             
By:
/s/ David Brant
 
 

--------------------------------------------------------------------------------

Name: David Brant
 
 
Title: CFO & Director
       

 
STATE OF NEW YORK )
COUNTY OF NEW YORK )
On this day, August 22, 2008, Eric Stonestrom, personally known to me, appeared
before me and subscribed his name to the foregoing instrument and acknolwedged
to me that he executed the same for the purposes expressed therein.

         
/s/ Lia Pascale
 
Lia Pascale
 
Notary Public - State of New York
 
No. 02PA6095971
 
Qualified in New York County
 
My Commission Expires July 21, 2011

 
7

--------------------------------------------------------------------------------


 
EXHIBIT E
 
COMPLIANCE CERTIFICATE


TO:
SILICON VALLEY BANK
Date:
______________
FROM:
AIRSPAN NETWORKS, INC.
     
AIRSPAN COMMUNICATIONS LIMITED
           


The undersigned authorized officer of AIRSPAN NETWORKS, INC. and AIRSPAN
COMMUNICATIONS LIMITED (individually and collectively, jointly and severally,
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) no Event of Default has occurred and is
continuing, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower has timely filed all required tax returns and reports, and Borrower has
timely paid all foreign, federal, state, governmental and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank. Attached are the required documents supporting the
certification. The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.

 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days*
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 120 days
Yes No
10-Q, 10-K and 8-K
Within 5 days after filing with
SEC
Yes No
Transaction Reports
Monthly within 30 days**
Yes No
A/R & A/P Agings, reconciliations
Monthly within 30 days
Yes No
Annual operating budget and projections
Annually no later than 30 days
prior to year-end
Yes No
 

 

--------------------------------------------------------------------------------


 
Financial Covenant
Required
Actual
Complies
       
Maintain on a Quarterly Basis:
     
Minimum Tangible Net Worth
$30,000,000***
$ __________
Yes No
Maintain on a Monthly Basis:
     
Adjusted Quick Ratio
1.00:1.00
__:1.00
Yes No
       



Borrowing Category
Interest Rate
Required
Actual
Complies
         
Net Daily Depositor
Prime plus 0.00%
   
Yes No
         
Daily Depositor and
Prime plus 0.50%
   
Yes No
(a) Adjusted Quick Ratio
as of the last day of each month equal to or greater than
 
1.50:1.00
__:1.00
Yes No
or
       
(b) EBITDA as of the two most recently ended consecutive
fiscal quarters of greater than
 
$750,000
$ _________
Yes No
         
Net Depositor
Prime plus 1.00%
   
Yes No
         
Net Borrower
Prime plus 1.75%
   
Yes No

* except for the month of January
** weekly at all times that Borrower is a Net Borrower
*** plus 50% of quarterly Net Income (but not to be decreased by 50% of
quarterly consolidated Net Loss), 50% of new equity and 50% of new Subordinated
Debt raised after the Second Supplemental Closing Date.
 
The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
 
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       
Borrower:


AIRSPAN NETWORKS, INC.
AIRSPAN COMMUNICATIONS LIMITED
   
BANK USE ONLY
 
Received by: _____________________
authorized signer
Date:  _________________________
       
By: ________________________
   
Verified: ________________________
authorized signer
Name: ________________________
Title: ________________________
   
Date:  _________________________
 
Compliance Status: Yes No
       